Citation Nr: 1525009	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-35 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J . Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his December 2013 substantive appeal, the Veteran requested a hearing before a member of the Board in Washington, DC.  See VA Form 9, Appeal to Board of Veteran's Appeals, received in December 2013.  The Veteran was therefore scheduled for a Board hearing in Washington, DC, that was to take place on June 16, 2015.  However, in correspondence dated May 20, 2015, the Veteran informed VA that he is presently undergoing medical treatment and is unable to travel.  Accordingly, he asked that his hearing before the Board be postponed for six to eight months, and that it be rescheduled as a Board hearing at his local VA office.

Requests for a change in a hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  Such requests must be in writing and must explain why a new hearing date is necessary.  38 C.F.R. § 20.704(c).  The Board finds that the Veteran's correspondence dated May 20, 2015, demonstrates good cause for changing the hearing date, and otherwise satisfies the requirements under 38 C.F.R. § 20.704(c).  As such, the case must remanded so that the Veteran may be scheduled for a Board hearing at his local VA office.  See id.  Efforts should be made to schedule the hearing for a date and time when the Veteran will be able to attend.

The Board notes that the Veteran recently changed representation from the Florida Department of Veterans' Affairs to Disabled American Veterans.  See VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, received December 30, 2014.  Efforts must be taken to ensure all correspondence is sent to the Veteran's current representative.

Accordingly, the case is REMANDED for the following action:

Communicate with the Veteran to determine a date and time when he will be able to attend a hearing at his local VA office.  Then, schedule the Veteran for a hearing before a Veterans Law Judge of the Board at his local VA office.  See 38 C.F.R. § 20.704.  Notify the Veteran and his representative, Disabled American Veterans, of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




